Citation Nr: 1719370	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


ISSUES

1.  Entitlement to service connection for complications from pregnancy, to include residuals, placenta previa, bleeding, endometrial ablation, and tubal ligation.  

2.  Entitlement to service connection for a psychiatric disorder, to include depression, including as secondary to residuals, placenta previa. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board remanded the case to afford the Veteran requested Board hearing.  Later that same month, the Veteran appeared at a videoconference Board hearing before the undersigned Veterans Law Judge.  

At the hearing, the record was held open for the submission of additional evidence.  The Veteran thereafter submitted additional evidence and waived initial consideration by the RO.  See 38 C.F.R. § 20.1304(c).

Consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the claims more broadly as reflected on the title page.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for complications from pregnancy, as well as for a psychiatric disorder, including as secondary to the complications from pregnancy.  She maintains that she has had abnormal menstrual symptoms since a Caesarean section during service.  

A September 1989 service treatment record notes a history of abnormal pap smears since 1988.  In addition, a July 1992 service treatment record reflects a delivery by Caesarian section, noting placenta previa.  

In her February 2010 notice of disagreement, the Veteran stated that shortly after having the Caesarean section during service, she began having heavy menstrual cycles and severe cramping.  At the April 2015 Board hearing she noted that, after separation, in an attempt to alleviate the menstrual symptoms, she elected to have a tubal ligation.  

Post-service VA treatment records reflect the Veteran had a tubal ligation in 2005.  In addition, she underwent endometrial ablation in July 2008 due to fibroids and pelvic pain.  

In view of the evidence and the Veteran's assertions, the Board finds that VA examination is warranted with respect to the nature and etiology of a menstrual/gynecological disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to a psychiatric disorder, in a February 2017 submission, L. Blackwell, Licensed Professional Counselor (LPC), licensed marriage and family therapist (LMFT), National Certified Counselor (NCC), noted having treated the Veteran for depression and anxiety since 2009.  The opinion provided was that mental and physical abuse that the Veteran was subjected to by her husband during service, including during the pregnancy, and after separation, resulted in the Veteran's current PTSD.  The Board finds that the rationale provided for the opinion is not completely adequate.  As such, the Veteran should be scheduled for a VA examination with respect to the nature and etiology of a psychiatric disorder.  See McLendon, 20 Vet. App. at 81.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since October 2011.  

2.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the complications from pregnancy claim.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should clarify all gynecologic conditions diagnosed since the Veteran's discharge from service and provide diagnoses with respect to the Veteran's claimed disorder, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disorder is related to her active service, to include in association with the Caesarian section during service.  

A rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the psychiatric disorder claim.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder is related to her active service, to include in association with the Caesarian section during service.  

In rendering the opinion, the examiner should address the February 2017 private opinion and the Veteran's statements.  

A rationale for all opinions expressed should be provided.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

